 Case 2:19-cv-09969-CBM-MRW Document 65-1 Filed 07/16/20 Page 1 of 2 Page ID #:438



1
     DANIEL H. BLOMBERG (admitted pro hac vice)
2    ERIC S. BAXTER (admitted pro hac vice)
3    DIANA M. VERM (admitted pro hac vice)
     PETER M. TORSTENSEN, JR. (admitted pro hac vice)
4    THE BECKET FUND FOR RELIGIOUS LIBERTY
5    1200 New Hampshire Ave. NW, Suite 700
     Washington, DC 20036
6    Telephone: (202) 955-0095
7    Fax: (202) 955-0090
     dblomberg@becketlaw.com
8
     KEVIN S. WATTLES (Cal. State Bar. No. 170274)
9    SOLTMAN, LEVITT, FLAHERTY & WATTLES LLP
10   90 E. Thousand Oaks Boulevard, Suite 300
     Thousand Oaks, California 91360
11   Telephone: (805) 497-7706
12   Fax: (805) 497-1147
     kwattles@slfesq.com
13   Attorneys for Defendants
14                       UNITED STATES DISTRICT COURT
15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     JOANNA MAXON, et al.,                No. 2:19-cv-09969-CBM-MRW
17
                Plaintiffs,               PROPOSED NOTICE OF
18
                                          SUPPLEMENTAL AUTHORITY
         v.
19
     FULLER THEOLOGICAL
20                                        Date: August 4, 2020
     SEMINARY, et al.,
21                                        Time: 10:00 a.m.
               Defendants.                Dept: Courtroom 8B
22                                        Judge: Honorable Consuelo B. Marshall
23
24
25
26
27
28
 Case 2:19-cv-09969-CBM-MRW Document 65-1 Filed 07/16/20 Page 2 of 2 Page ID #:439




 1      Defendants Fuller Theological Seminary, Mari Clements, Marianne Thompson, and
 2 Nicole Boymook (together, the “Seminary”) respectfully notify this Court of new au-
 3 thority bearing on the Seminary’s pending motion to dismiss (Dkt. 46).
 4      In Espinoza v. Montana Department of Revenue, the Supreme Court held that, under
 5 the Free Exercise Clause, access to publicly available benefits may not be conditioned
 6 on a religious educational institution “divorc[ing] itself” from its “religious character.”
 7 No. 18-1195, slip op. at 8, 11, 17 (U.S. June 30, 2020). C.f. Plaintiffs’ Opp. to Mot. to
 8 Dismiss, Dkt. 53 at 13-15, 19 (arguing that the federal government conditioned the Sem-
 9 inary’s access to federal funds on violating core religious beliefs). The Court also reaf-
10 firmed the principle that discrimination on the basis of religious status or affiliation is
11 impermissible. Espinoza, slip op. at 10. C.f. Plaintiffs’ Opp. to Mot. to Dismiss, Dkt. 53
12 at 7-9 (arguing that an educational institution must be affiliated with a “separate” reli-
13 gious organization to qualify for the Title IX exemption).
14
15 Dated: July 16, 2020                           Respectfully submitted,
16
     /s/ Kevin S. Wattles                         /s/ Daniel H. Blomberg
17   KEVIN S. WATTLES                             DANIEL H. BLOMBERG
     SOLTMAN, LEVITT, FLAHERTY &                  ERIC S. BAXTER
18
     WATTLES LLP                                  DIANA M. VERM
19   90 E. Thousand Oaks Boulevard, Suite         PETER M. TORSTENSEN, JR.
     300                                          JACOB M. COATE
20
     Thousand Oaks, California 91360              THE BECKET FUND FOR RELIGIOUS
21   Telephone: (805) 497-7706                    LIBERTY
     Fax: (805) 497-1147                          1200 New Hampshire Ave. NW, Suite 700
22
     kwattles@slfesq.com                          Washington, DC 20036
23                                                Telephone: (202) 955-0095
                                                  Fax: (202) 955-0090
24
                                                  dblomberg@becketlaw.com
25
                                                  Attorneys for Defendants
26
27
28

                                              1
